Name: Council Regulation (EEC) No 3567/81 of 3 December 1981 on the application of the EEC-Egypt Cooperation Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol on the definition of ' originating products' and methods of administrative cooperation to the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: international trade;  international affairs;  monetary relations;  executive power and public service;  Africa
 Date Published: nan

 12. 12. 81 Official Journal of the European Communities No L 357/5 COUNCIL REGULATION (EEC) No 3567/81 of 3 December 1981 on the application of the EEC-Egypt Cooperation Council Decision No 1/81 replacing the unit of account by the ECU in the Protocol on the definition of 'originating products' and methods of administrative cooperation to the Cooper ­ ation Agreement between the European Economic Community and the Arab Republic of Egypt THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas that Decision should be made operative in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /81 of the EEC-Egypt Cooperation Council shall be applicable in the Community. The text of the Decision is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal of the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (J ) was signed on 18 January 1977 and entered into force on 1 November 1978 ; Whereas pursuant to Article 25 of the Protocol on the definition of 'originating products' and methods of administrative cooperation, the EEC-Egypt Coopera ­ tion Council has adopted Decision No 1 /81 amending the Protocol as regards the rules of origin ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1981 . For the Council The President T. KING (') OJ No L 266, 27. 9 . 1978 , p . 1 .